Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The recitation of a drain cover having a dome forming a rectangular sidewall configured to abut a scupper drain having elongated openings coupled to a skirt horizontally next to the scupper drain flaring outward toward an outer edge forming an acute angle with the vertical axis extending below the skirt patentably distinguishes over the prior art of record. 
Such drain covers are disclosed, but not claimed in applicant’s prior patents 9,945,125, 10,519,666 and 10, 711,463, which resulted from parent applications to the instant application. Other prior art of interest includes Harris, cited by applicant, which discloses domes having rectangular sidewalls and a skirt, however, the skirt is flat, not angled, and there is no teaching or suggestion to angle it, as it is intended to lay flat in a gutter. Street drains with vertical extensions, which may be considered “domes” are well-known, as exemplified by Egan and Strawser, however, the horizontal skirts are flat, as they are intended to be level with the street. A dome drain structure of interest is exemplified by UK application 2 102 861. Prior art scupper drains are exemplified by Logsdon and Spignesi. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778